DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 7/14/22. Claims 1 and 8 are amended. Claims 7 and 14 are canceled. Claims 1-6 and 8-13 are allowed.

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.

Specifically, the prior art fails to teach or fairly suggest the limitation of claims 1 and 8 directed to limitation “performing a CO2-thermic oxidation process on the formed metal silicide with a gas consisting of carbon dioxide to form a composite of one or more metal oxides, silicon, and carbon …”
Du teaches performing a CO2-thermic oxidation process on a metal silicide, but fails to teach that the gas used in the oxidation process consists of carbon dioxide.
Cho et al. (US 2018/0179071) teaches a method of preparing silicon carbide including forming a silicon containing compound with silicon and a metal such as Mg or Ca ([0025], [0026]), performing a CO2-thermic oxidation process on the formed metal silicide in a ball mill device ([0030]-[0035]), and contacting the formed composite with acid to remove the formed metal oxide ([0056]).
Cho fails to teach or fairly suggest that the CO2 reaction is carried out with a gas comprising CO2 ([0064]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729